DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “electrode head” in line 1 of the claim. It appears the term “the” is missing from the beginning of the recitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-11, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rand (US 2,680,432).
Regarding independent claim 1, Rand teaches a spark plug (Fig. 1) comprising a terminal end (Fig. 1, area around Element 31); a firing end (Fig. 1, Element 13); an axial centerline extending between the terminal end (31) and the firing end (13); an insulative core (Fig. 1, Element 18) extending between the terminal end (31) and the firing end (13), the insulative core (18) including a central bore (Fig. 1, Element 22) having a first diameter coincident with the axial centerline extending through the insulative core (18); an insulative nose (Fig. 1, Element 19) proximate to the firing end 
Regarding claim 10, Rand teaches the electrode wire and electrode head of a same material (col. 4, ln. 54-60).
Regarding independent claim 11
Regarding claim 17, the Examiner notes that the patentability of a product does not depend on its method of production (MPEP § 2113(I)).  Thus, the recitation of the electrode head being threaded to the first end of the electrode wire has been considered but not given any patentable weight.
Regarding claim 20, Rand teaches a metal shell (Fig. 1, Element 10) to concentrically encase the insulative core (18); and a side electrode (Fig. 1, Element 45) extending from and electrically coupled to the metal shell (18), wherein a perimeter edge of the electrode head (25) defines a spark gap (Fig. 1, Element 46) with a perimeter edge of the side electrode (45).
Allowable Subject Matter
Claims 21-29 are allowed.
Claims 2-9, 12-16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2 and 18.
Due to their respective dependencies upon claims 2 and 18, claims 3-9 and 19 are also allowable.
Regarding claim 12, Rand neither shows or suggests a spark plug comprising, in addition to other limitations of the claim, the electrode head including an electrode head bore extending through the electrode head and being coaxial with the axial centerline, wherein the first end of the electrode wire is disposed within the electrode head bore and electrically and mechanically connected to the electrode head via a brazed connection.
Due to their dependencies upon claim 12, claims 13-16 are also allowable.
Regarding independent claim 21, Rand neither shows or suggests a spark plug comprising, in addition to other limitations of the claim, an electrode head including an electrode plate having a bottom surface facing the insulative nose and having a diameter greater than the central bore diameter; a collar extending from the bottom surface and seated within the counter bore with the bottom surface flush with an end surface of the insulative nose to define a continuous spark gap between a circumferential edge of the electrode plate and a circumferential edge of the side electrode; and a head bore coaxial with the axial centerline and extending at least partially through the electrode head, the first end of the electrode wire disposed within the head bore and mechanically and electrically connected to the electrode head.
Due to their dependencies upon independent claim 21, claims 22-29 are also allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mukoyama (US 2018/0019578) teaches a spark plug with insulator having annular groove.  Sakakura (US 8,933,618) teaches an electrode-attached insulator for a spark plug.  Shimamura (US 2013/0134857) teaches a spark plug with insulator having tapered portion.  Fisher (US 3,012,084) teaches an ignition device with specially constructed heat conducting path.  McCarthy (US 2,460,022) teaches a spark plug with means to dissipate heat.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        26 March 2022